Eager, J. (dissenting).
The plaintiff is a member of the California Bar but is not admitted to practice law either in New York or Connecticut. This action was brought by him to recover the alleged reasonable value of his services in the nature of advice and assistance rendered to defendant and her attorneys in connection with her matrimonial problems, including litigation pending in Connecticut and the proposed drafts of a separation agreement. The services were allegedly rendered in New York City at various conferences and meetings with the defendant and with New York attorneys. The plaintiff testified he came here to consult with and advise the defendant, and admitted that he gave advice based on his “ knowledge of New York law”. The trial court found that, “ [t]he essence of *351the services performed by the plaintiff was advisory and consultative.”
The advice that the plaintiff gave to the defendant was legal advice in that it concerned the matter of the proper jurisdiction for the matrimonial litigation, the advisability of the dismissal of the Connecticut proceedings with the institution of a new action in New York, the matter of property settlements and the terms of proposed drafts of separation agreements, the custody of the infant son of the parties and his opinion as to the nature of the representation defendant was receiving at the hands of her present counsel in New York with a recommendation that she retain a certain other attorney here. The law and its application and effect were necessarily involved in these matters. The plaintiff, in advising the defendant in connection therewith, was drawing upon his training and experience as a lawyer, and the defendant intended to and was securing the benefit of such training and experience.
Whenever a person gives advice as to the law, whether the “New York law, Federal law, the law of a sister State, or the law of a foreign country, he is giving legal advice.” (Matter of New York County Lawyers Assn. [Roel], 3 N Y 2d 224, 229.) The giving of the legal advice constitutes the practice of law. (See Matter of New York County Lawyers Assn. [Bercu], 273 App. Div. 524, 527; People v. Alfani, 227 N. Y. 334.)
The plaintiff’s own testimony as to the basis for his valuation of his services at $750 a day establishes undisputably that they were lawyer’s services. He testified that his per diem charge in California as a practicing lawyer there was $475 to $525 a day; “ that the reasonable value of my services takes in many things ”; that the same were to be appraised in the light of “ my standing in the community where I practice * * * my experience at the Bar. * * * the complexities of the litigation itself, where here we were concerned with Connecticut and New York. * * * the very strength of the opposition we’ve had in this case, Sullivan & Cromwell [a well-known law firm]. * * * The very nature and the importance of the subject matter * * * The importance of the parties involved. The skill which it was necessary for me both to have and the skill to employ. There is only one element that is missing * * * that is the result obtained, and had I been permitted to continue I think we would have had a favorable result.”
The plaintiff’s services in the matter of the consultations with and advice given here to defendant and her attorneys, without being duly and legally licensed and admitted to practice law in *352this State, constituted a violation of section 270 of the Penal Law. (See Matter of New York County Lawyers Assn. [Bercu], supra; People v. Alfani, supra.) The plaintiff was engaged in the practice of law here in the violation of the ¡statute. This was not the case of a “ single or isolated act ’ ’ nor the case of furnishing advice which was merely incidental to plaintiff’s practice of law in California. On the plaintiff’s allegations and proofs, it is his claim that he specifically came to New York to advise and consult with the defendant over a period of days and that his services in this connection continued from day to day for a period of about two weeks. He requested and was allowed recovery for services on a daily basis for 14 days. This shows a course of conduct violative of the spirit and the letter of the law.
In addition to constituting a violation of the provisions of said section 270, conduct of this nature by foreign State attorneys has a tendency to circumvent the provisions of the Judiciary Law and of the Rules of the Court of Appeals concerning the licensing to practice here of such attorneys. (See Judiciary Law, § 53, and Court of Appeals Rules, rule VIL) Furthermore, public policy considerations strongly weigh against the plaintiff’s right to maintain this action. Recovery here is particularly an inducement for attorneys from neighboring States to come into our State and practice law without seeking admission here and thus being subjected to the regulatory powers our courts possess with respect to attorneys admitted to practice in the State.
“ The right to recover compensation for services rendered in the capacity of an attorney or counselor at law is confined to those persons who were duly admitted and entitled to practice as such in the courts at the time the services were rendered, and who were then in good standing. This is especially true as to services rendered in violation of a statute prohibiting unlicensed persons from practicing law ”. (1 Thornton, Attorneys at Law, § 23, p. 25.) The plaintiff’s action in our courts to recover for his alleged legal services rendered here should have been dismissed. (See, further, Blumenberg v. Neubecker, 12 N Y 2d 456, 460; Fein v. Ellenbogen [App. Term], 84 N. Y. S. 2d 787; cf. Finnerty v. Siegal, 168 Misc. 476.)
Valente, J. P., and Stevens, J., concur with Stetter, J.; Eager, J., dissents in opinion, in which McNally, J., concurs.
Judgment affirmed, with costs to the respondent.